UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1887


OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

KRISTIAN E. WARNER; ANDREW M. WARNER; MONROE P. WARNER,

                Defendants - Appellants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     John S. Kaull,
Magistrate Judge. (1:10-cv-00071-JSK)


Submitted:   February 28, 2012             Decided:   March 12, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward R. Kohout, Morgantown, West Virginia, for Appellants.
Jennifer S. Caradine, DINSMORE & SHOHL, Morgantown, West
Virginia; Mychal S. Schulz, DINSMORE & SHOHL, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kristian E. Warner, Andrew M. Warner, and Monroe P.

Warner appeal from the magistrate judge’s order granting summary

judgment    in    favor     of    Old   Republic   National       Title    Insurance

Company on its declaratory judgment action. *                     We have reviewed

the   record     included    on    appeal,     including    the    opinion    of    the

magistrate       judge    and     the   parties’   briefs,     and    we     find   no

reversible error.         Accordingly, we affirm for the reasons stated

below.     Old Republic Nat’l Title Ins. Co. v. Warner, No. 1:10-

cv-00071-JSK (N.D. W. Va. July 11, 2011).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




      *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                           2